DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.
Applicant’s election without traverse of Group I and Species A in the reply filed on 2/1/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of slidable linkages must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is not proper antecedent basis for the claim limitation “plurality of slidable linkages.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the at least one layer of the plurality of internal layers comprises a plurality of slidable linkages”, however the specification and drawings fail to disclose any such “slidable linkages”. Based upon the Applicant’s election of Species A, drawn to Figs. 62 and 65A-65H and upon further examination of the disclosure, reference number 2304z is used to describe steerable linkages, therefore for purposes of examination, the Examiner will interpret “slidable linkages” as “steerable linkages”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vargas et al. (US Publication 2011/0282149 A1).
Regarding claim 1, Vargas discloses a nested system (Figs. 2A-2D and 17A-17B), comprising: 
a first rigidizing device (2, 180, Figs. 2A-2D and 17A) comprising a plurality of internal layers (Fig. 17A), the first rigidizing device configured to be rigidized by applying one of positive or negative pressure to compress at least one layer of the plurality of internal layers within the first rigidizing device (Paragraph [0088]); and 
a second rigidizing device (1, Figs. 2A-2D and 17B) configured to rigidize by applying one of positive or negative pressure within the second rigidizing device (Paragraph [0088]), the second rigidizing device positioned axially within the first rigidizing device (Figs. 2A-2D); 
wherein the first and second rigidizing devices are configured to axially translate relative to one another and to alternately rigidize to propagate a shape along the nested system (Paragraphs [0084] and [0088], Figs. 2A-2D and 17A-17B).  
Regarding claim 3, Vargas discloses the nested system of claim 1, wherein the at least one layer of the plurality of internal layers comprises a plurality of slidable linkages (For purposes of examination, the Examiner is interpreting “slidable linkages” as “steering linkages”, 33).
Regarding claim 5, Vargas discloses the nested system of claim 1, wherein the first rigidizing device is configured to be rigidized by applying negative pressure (Paragraph [0088]).  
Regarding claim 10, Vargas discloses the nested system of claim 1, further comprising a controller configured to control axially translation of the first and second rigidizing devices relative to one another and to control application of one of positive or negative pressure within the first rigidizing device and the second rigidizing device (Figs. 12A-12H and 17A-17B).  
Regarding claim 12, Vargas discloses the nested system of claim 1, wherein the first rigidizing device has a smooth, non-segmented inner surface and the second rigidizing device has a smooth, non-segmented outer surface (Figs. 2A-2D and 17A-17B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (US Publication 2011/0282149 A1) in view of Gregorich et al. (US Publication 2007/0060880 A1).
Regarding claim 2, Vargas discloses the nested system of claim 1, but is silent regarding wherein the at least one layer of the plurality of internal layers comprises a braid layer.  
Gregorich teaches a rigidizing device (96, Fig. 11) comprising a plurality of internal layers (Fig. 11), the rigidizing device configured to be rigidized by applying one of positive or negative pressure to compress at least one layer of the plurality of internal layers within the rigidizing device (Paragraphs [0069]-[0071]); and 
wherein at least one of the at least one layer of the plurality of layers is a braid layer (Paragraphs [0043] and [0069]).
(Paragraphs [0043] and [0069]).
Regarding claim 4, Vargas discloses the nested system of claim 1, but is silent regarding wherein the first rigidizing device is configured to be rigidized by applying one of positive or negative pressure to compress a bladder layer against the at least one layer of the plurality of internal layers within the first rigidizing device.  
Gregorich teaches a rigidizing device (96, Fig. 11) comprising a plurality of internal layers (Fig. 11), the rigidizing device configured to be rigidized by applying one of positive or negative pressure to compress at least one layer of the plurality of internal layers within the rigidizing device (Paragraphs [0069]-[0071]); and 
wherein the rigidizing device is configured to be rigidized by applying one of positive or negative pressure to compress a bladder layer (102) against the at least one layer of the plurality of internal layers within the rigidizing device (Paragraphs [0069]-[0071]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first rigidizing device of Vargas to incorporate the teachings of Gregorich to incorporate configured to be rigidized by applying one of positive or negative pressure to compress a bladder layer against the at least one layer of the plurality of internal layers within the rigidizing device since such a modification is the result of a simple substitution of one known element (Vacuum system, Vargas) for another (Pressurize system, Gregorich) to obtain predictable results (Rigidizing the device).
Regarding claim 6, Vargas discloses the nested system of claim 1, wherein the first rigidizing device is configured to be rigidized by applying negative pressure (Paragraph [0088]).  
Vargas is silent regarding
wherein the first rigidizing device is configured to be rigidized by applying positive pressure.  
Gregorich teaches a rigidizing device (96, Fig. 11) comprising a plurality of internal layers (Fig. 11), the rigidizing device configured to be rigidized by applying one of positive or negative pressure to (Paragraphs [0069]-[0071]); and 
wherein the rigidizing device is configured to be rigidized by applying positive pressure (Paragraphs [0069]-[0071]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first rigidizing device of Vargas to incorporate the teachings of Gregorich to incorporate configured to be rigidized by applying positive pressure since such a modification is the result of a simple substitution of one known element (Vacuum system, Vargas) for another (Pressurize system, Gregorich) to obtain predictable results (Rigidizing the device).
Regarding claim 24, Vargas discloses a nested system (Figs. 2A-2D and 17A-17B), comprising: 
a first rigidizing device (2, 180, Figs. 2A-2D and 17A) comprising a first plurality of layers (Fig. 17A), wherein the first rigidizing device is configured to be rigidized by applying negative pressure to compress at least one layer of the first plurality of layers within the first rigidizing device (Paragraph [0088]); and 
a second rigidizing device (1, Figs. 2A-2D and 17B) comprising a second plurality of layers (Fig. 17B), wherein the second rigidizing device is configured to rigidize by applying negative pressure to compress at least one layer of the second plurality of layers within the second rigidizing device (Paragraph [0088]), wherein the second rigidizing device is positioned axially within the first rigidizing device (Figs. 2A-2D and 17A-17B);  
further wherein the first and second rigidizing devices are configured to axially translate relative to one another and to alternately rigidize to propagate a shape along the nested system (Paragraphs [0084] and [0088], Figs. 2A-2D and 17A-17B).  
Vargas is silent regarding
wherein the first rigidizing device is configured to be rigidized by applying positive pressure to compress at least one layer of the first plurality of layers within the first rigidizing device,
wherein the second rigidizing device is configured to rigidize by applying positive pressure to compress at least one layer of the second plurality of layers within the second rigidizing device, and

Gregorich teaches a rigidizing device (96, Fig. 11) comprising a plurality of layers (Fig. 11), wherein the rigidizing device is configured to be rigidized by applying positive pressure to compress at least one layer of the plurality of layers within the rigidizing device (Paragraphs [0069]-[0071]); and 
wherein at least one of the at least one layer of the plurality of layers is a braid layer (Paragraphs [0043] and [0069]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second rigidizing devices of Vargas to incorporate the teachings of Gregorich to incorporate configured to be rigidized by applying positive pressure to compress at least one layer of the first plurality of layers within the first and second rigidizing devices since such a modification is the result of a simple substitution of one known element (Vacuum system, Vargas) for another (Pressurize system, Gregorich) to obtain predictable results (Rigidizing the device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified at least one of the at least one layer of the first plurality of layers and the at least one layer of the second plurality of layers of Vargas to incorporate the teachings of Gregorich to incorporate a braid layer in order to provide more reinforcement to the device (Paragraphs [0043] and [0069]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (US Publication 2011/0282149 A1) in view of Alston, Jr. et al. (US Patent 4,425,919 A).
Regarding claim 7, Vargas discloses the nested system of claim 1, but is silent regarding wherein the at least one layer of the plurality of internal layers comprises a braid layer comprises a plurality of strands braided together at a braid angle of 5-40 degrees relative to a longitudinal axis of the first rigidizing device when the first rigidizing device is straight.   
Alston teaches a braid layer (14, Fig. 5) comprises a plurality of strands (14) braided together (Fig. 5) at a braid angle of  35-60 degrees (Col 5, lines 1-3) relative to a longitudinal axis (L) when the device is straight (Fig. 5).
(Col 3, line 12) and promote torque transmission (Cols 4-5, lines 65-3).   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (US Publication 2011/0282149 A1).
Regarding claim 11, Vargas discloses the nested system of claim 1, but is silent regarding wherein a stiffness of the nested system when rigidized with one of positive or negative pressure is at least ten times a stiffness of the nesting system when not rigidized.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Vargas et al. to have a stiffness of the nested system when rigidized with one of positive or negative pressure is at least ten times a stiffness of the nesting system when not rigidized since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Vargas et al. would not operate differently with the claimed stiffness ratio.
Allowable Subject Matter
Claim 25 is allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the closest prior art of record is US Publication 2011/0282149 A1 to Vargas et al. in view of US Publication 2007/0060880 A1 to Gregorich et al. Vargas in view of Gregorich fail to 
Regarding claim 25, the closest prior art of record is US Publication 2011/0282149 A1 to Vargas et al in view of US Publication 2007/0060880 A1 to Gregorich et al. In particular, Vargas in view of Gregorich disclose a nested system (Figs. 2A-2D and 17A-17B, Vargas), comprising: a first rigidizing device (2, 180, Figs. 2A-2D and 17A, Vargas) comprising a plurality of layers (Fig. 17A, Vargas), wherein the first rigidizing device is configured to be rigidized by applying positive pressure (Paragraphs [0069]-[0071], Gregorich) to compress a bladder layer (102, Gregorich) against the plurality of layers within the first rigidizing device (Paragraph [0088], Vargas); and a second rigidizing device (1, Figs. 2A-2D and 17B, Vargas) configured to rigidize by applying one of positive or negative pressure within the second rigidizing device (Paragraph [0088] , Vargas), wherein the second rigidizing device is positioned axially within the first rigidizing device (Figs. 2A-2D, Vargas); wherein the first and second rigidizing devices are configured to axially translate relative to one another and to alternately rigidize to propagate a shape along the nested system (Paragraphs [0084] and [0088], Figs. 2A-2D and 17A-17B, Vargas). However, Vargas in view of Gregorich fail to teach, disclose or render obvious "wherein the first rigidizing device is configured to be rigidized by applying positive pressure to compress a bladder layer against a braid layer of the plurality of layers within the first rigidizing device".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783